DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-8 and 10-20 in the reply filed on 10/25/2022 is acknowledged.  The traversal is on the ground(s) that there would be no undue search burden on the examiner if restriction were not required.  This is not found persuasive because, as addressed in the office action mailed 08/25/2022, the inventions have acquired a separate status in the art in view of their different classifications, the inventions require a different field of search (for example, searching different classes/subclasses, and/or electronic resources, and employing different search queries), and the prior art applicable to one invention would likely not be applicable to another invention.
Therefore, claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/25/2022.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claims 5, 13, and 20 are objected to because the word “pressurized” is misspelled in these claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1:  The claim recites “such that the strength is increased”.  This limitation renders the claim indefinite because it is unclear which of the previously recited features are increased in strength.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7, 10-13, 16, and 19-20 rejected under 35 U.S.C. 103 as being unpatentable over Tucker et la. (US 2011/0030932 A1).
Claims 1 and 16:  Tucker et al. discloses a method for producing a heat exchanger having tubes that are each received at a longitudinal end side in an associated header, the tubes and the headers are formed out of aluminum (Paragraphs [0085]-[0088]), the method including brazing the tubes and the headers to one another to form a coolant-conducting channel structure (Paragraph [0087]); and cold-forming the heat exchanger following the brazing of the tubes to the headers such that strength is thereby increased (Paragraph [0088], Figure 21, since the cold working of Tucker et al. is performed by the same method as that claimed the cold working of Tucker et al. would also result in an increased strength).
	Tucker et al. discloses that the header and tubes are brazed or otherwise joined.  Tucker et al. fails to disclose that the header and tubes are soldered.  However, soldering and brazing are art recognized equivalents.
	Therefore, it would have been obvious to one of ordinary skill in the art to substitute soldering for the brazing of Tucker et al. because it is prima facie obvious to substitute one known prior art element for another to achieve a predictable result (MPEP 2143(B)).
Claims 4 and 19:  Tucker et al. discloses that the heat exchanger following the soldering of the tubes to the headers defines an x-y-plane and is stretched in a x-direction and/or in a y-direction (as depicted in Figures 7 and 12, the tubes of Tucker et al. include a face that defines an x-y plane, since the passageways of these tubes are circular, when the tubes are expanded the passageways will expand in the x and y direction).
Claim 5:  Tucker et al. discloses that the heat exchanger following the soldering of the tubes to the headers is pressurized (Paragraph [0089]).
Claim 7:  Tucker et al. discloses that the tubes are formed as flat tubes (see Figures 7 and 12).
Claims 10-13 and 20:  Tucker et al. discloses that the heat exchanger following the soldering of the tubes to the headers is pressurized (Paragraph [0089]).
	Tucker et al. fails to disclose that heat exchanger following the soldering of the tubes to the headers is hammered, rolled, or stamped.  However, these processes are known cold forming techniques that would also results in the desired strengthening.
	Therefore, it would have been obvious to one of ordinary skill in the art to substitute hammering, rolling, or stamping for the pressurizing of Tucker et al. because it is prima facie obvious to substitute one known prior art element for another to achieve a predictable result (MPEP 2143(B)).
Claims 2-3 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker et la. (US 2011/0030932 A1) in view of van Door (US 6,082,353).
Claims 2, 3, and 17-18:  Tucker et al. fails to disclose that the heat exchanger following the soldering of the tubes to the headers is stretched by approximately 1% to 3%.
	However, determining the amount to expand the soldered joint of Tucker et al., as modified above, would have required only routine skill in the art.  Determination of this range would have been accomplished through routine experimentation.
	Further van Door teaches that is known in the art to expand two joined heat exchanger components such that the joining results in the heat exchange components being stretched by 1%-3% (Col. 4, Line 66 to Col. 5, Line 10).
	Therefore, it would have been obvious to one of ordinary skill in the art to determine the amount to stretch the joined tube and headers of Tucker et al. such that they exhibited a desired increase in strength.  One of ordinary skill in the art would be capable of determining the amount of stretching through routine experimentation.
Allowable Subject Matter
Claims 6, 8, and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and rewritten to overcome any objection or rejection under 35 USC 112.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L VAUGHAN whose telephone number is (571)270-5704. The examiner can normally be reached Mon-Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L VAUGHAN/Primary Examiner, Art Unit 3726